Exhibit 10.3

 

November 17, 2020

 

OTR Acquisition Corp.

1395 Brickell Avenue, Suite 800

Miami, FL 33131

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among OTR Acquisition Corp., a Delaware corporation (the “Company”), and
Maxim Group LLC, as representative (the “Representative”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
11,500,000 of the Company’s units (including up to 1,500,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one-half of one redeemable warrant. Each whole warrant (a
“Warrant”) entitles the holder thereof to purchase one share of Common Stock at
a price of $11.50 per share, subject to adjustment. The Units will be sold in
the Public Offering pursuant to a registration statement on Form S-1 (File No.
333-248093) and prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”) and the Company has
applied to have the Units listed on The Nasdaq Capital Market. Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of OTR Acquisition Sponsor LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team or an advisor of the Company (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval. If the Company engages in a
tender offer in connection with any proposed Business Combination, the Sponsor
and each Insider agrees that it, he or she will not seek to sell its, his or her
shares of Capital Stock to the Company in connection with such tender offer.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within the timeframe set forth in the
Company’s amended and restated certificate of incorporation, as it may be
amended from time to time (the “Charter”), the Sponsor and each Insider shall
take all reasonable steps to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible
but not more than 10 business days thereafter, subject to lawfully available
funds therefor, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (as defined
below), including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in the case of clauses (ii) and (iii)
to the Company’s obligations under Delaware law to provide for claims of
creditors and other requirements of applicable law. The Sponsor and each Insider
agrees not to propose any amendment to the Charter to modify (i) the substance
or timing of the ability of holders of Offering Shares to seek redemption in
connection with a Business Combination or amendments to the Charter prior
thereto or (ii) (A) the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within such time
set forth in the Charter or (B) any other provisions relating to stockholders'
rights or pre-initial Business Combination activity, unless the Company provides
its public stockholders with the opportunity to redeem their shares of Common
Stock upon approval of any such amendment at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the funds held in the Trust Account and not previously
released to the Company to pay its taxes, divided by the number of then
outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, whether acquired now or hereafter, any
redemption rights it, he or she may have in connection with the consummation of
a Business Combination or amendments to the Charter prior thereto, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or a stockholder vote to approve an
amendment to the Charter to modify (i) (A) the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated a Business Combination within the time period set forth in the
Charter or (B) any other provisions relating to stockholders' rights or
pre-initial Business Combination activity or (ii) in the context of a tender
offer made by the Company to purchase shares of Common Stock (although the
Sponsor, the Insiders and their respective affiliates shall be entitled to
redemption and liquidation rights with respect to any Offering Shares it or they
hold if the Company fails to consummate a Business Combination within the time
period set forth in the Charter).

 

3. During the period commencing on the date of the Underwriting Agreement and
ending 180 days after such date, the Sponsor and each Insider shall not, without
the prior written consent of the Representative, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Capital Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Capital Stock owned by it, him or her, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Capital Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Capital Stock owned by it, him or her, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (which for purposes of clarification shall
not extend to any other shareholders, members or managers of the Sponsor ) (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered (other than the Company’s independent
public accountants) or products sold to the Company or (ii) any prospective
target business with which the Company has entered into a written letter of
intent, confidentiality or other similar agreement or Business Combination
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Indemnitor shall (x) apply only to the extent necessary to ensure
that such claims by a third party or a Target do not reduce the amount of funds
in the Trust Account to below the lesser of (i) $10.25 per Offering Share and
(ii) the actual amount per Offering Share held in the Trust Account as of the
date of the liquidation of the Trust Account, if less than $10.25 per Offering
Share is then held in the Trust Account due to reductions in the value of the
trust assets, less interest earned on the Trust Account which may be withdrawn
to pay taxes, (y) not apply to any claims by a third party or a Target which
executed a waiver of any and all rights to the monies held in the Trust Account
(whether or not such waiver is enforceable) and (z) not apply to any claims
under the Company’s indemnity of the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended. The
Indemnitor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Indemnitor, the Indemnitor
notifies the Company in writing that it shall undertake such defense.

    



 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 1,500,000 Units in full within 45 days
from the date of the Prospectus (and as further described in the Prospectus),
the Sponsor agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 375,000 multiplied by a fraction, (i) the numerator of which
is 1,500,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
1,500,000. The Sponsor will be required to forfeit only that number of Founder
Shares as is necessary so that the Initial Stockholders will own an aggregate of
20.0% of the Company’s issued and outstanding shares of Capital Stock after the
Public Offering.

 

6. (a) Each of the officers and directors of the Company hereby agrees not to
participate in the formation of, or become an officer or director of, any other
special purpose acquisition company with a class of securities registered under
the Exchange Act until the Company has entered into a definitive agreement
regarding an initial Business Combination or until the Company has liquidated
the Trust Account.

 

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier of (A) one year after the completion of the Company’s initial
Business Combination or (B) subsequent to the Business Combination, (x) if the
last sale price of the Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(y) the date on which the Company completes a liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants or shares of Common Stock issued or issuable upon
the exercise of the Private Placement Warrants, until 30 days after the
completion of a Business Combination (the “Private Placement Lock-up Period”,
together with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliate or family member of any of the Company’s officers or directors or any
affiliate of the Sponsor or to any member(s) of the Sponsor; (b) in the case of
an individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of laws of descent and distribution upon
death of such individual; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the shares or warrants were originally
purchased; (f) in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; (g) by virtue of the laws of the State of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor, or (h) in the event of the Company’s liquidation, merger,
capital stock exchange, reorganization or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of common stock for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; provided, however,
that in the case of clauses (a) through (e) or (g), these permitted transferees
must enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions herein.

 



 

 

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
director, advisor or affiliate of the Sponsor, nor any officer, director or
advisor of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is).

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors or an advisor of the
Company and hereby consents to being named in the Prospectus as an officer
and/or director of the Company or an advisor of the Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 2,875,000 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 375,000 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.0087 per share
(taking into account the forfeiture of 3,881,250 and 431,250 founder shares by
the Sponsor for no consideration on October 25, 2020 and November 17, 2020,
respectively), prior to the consummation of the Public Offering; (iv)
“Initial Stockholders” shall mean the Sponsor and any Insider that holds Founder
Shares; (v) “Private Placement Warrants” shall mean 5,650,000 Warrants (or
6,212,500 Warrants if the over-allotment option is exercised in full) that the
Sponsor has agreed to purchase for an aggregate purchase price of $5,650,000 (or
$6,212,500 if the over-allotment option is exercised in full) in the aggregate,
or $1.00 per Warrant, in a private placement that shall occur simultaneously
with the consummation of the Public Offering; (vi) “Public Stockholders” shall
mean the holders of securities issued in the Public Offering; (vii)
“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Public Offering shall be deposited; and (viii) “Transfer” shall
mean the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

  

12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each director of the Company
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any of the Company’s
directors or officers.

 



 

 

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees; provided, however, that the Representatives on behalf of the
Underwriters are third party beneficiaries of this Letter Agreement.

 

16. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

  

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 

  

 

 

 

 

 



 

  Sincerely,           OTR ACQUISITION SPONSOR LLC         By: /s/ Nicholas J.
Singer     Name: Nicholas J. Singer     Title:   Managing Member



 

  /s/ Nicholas J. Singer   Name: Nicholas J. Singer

 

  /s/ David Neithardt   Name: David Neithardt

 

  /s/ Douglas Anderson   Name: Douglas Anderson

 

  /s/ Glenn Gray   Name: Glenn Gray

 

  /s/ Nadav Besner   Name: Nadav Besner

 

  /s/ William Wexler   Name: William Wexler

 

  /s/ James Fielding   Name: James Fielding

 

  /s/ Andrew La Stella   Name: Andrew La Stella

 

Acknowledged and Agreed:       OTR ACQUISITION CORP.         By: /s/ Nicholas J.
Singer     Name: Nicholas J. Singer     Title:   Chief Executive Officer  

 

 

[Signature Page to Letter Agreement]

 



 

 

 

 

 

 

 